DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.
“Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1, 3, 5-6 and 9, 11, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0275396 by Condict et al. (“Condict”) in view of US Patent 7,009,533 by Wegener et al. (“Wegener”).

As to Claim 1, Condict teaches a computer-implemented method for saving data received from a host computing device to a storage system, wherein the storage system comprises at least one processor and at least one storage (Condict: at least ¶0039; “storage system 120 includes a network adapter 265, a central processing unit (CPU) 275, a memory 255, a storage operating system 260 (otherwise referred to as storage OS 260), a selection system 200”), the method comprising:
storing the received data to the storage on a record basis (Condict: at least ¶0049; “… applying the compression processes 306, 307 and 308, to some or all of the test data set 315”);
monitoring a processing load of the at least one processor of the storage system (Condict: at least ¶0080; “Step 466 checks if the compression ratio achieved on the real data using the fast compression process correlates to a favorable compression ratio for a slower compression ratio” and “compression ratio achieved using a slow compression algorithm should be at least four times greater”; minimum compression ratio, a maximum amount of RAM that may be used during compression or decompression, or a maximum acceptable CPU load”; ¶0005 explains that “to achieve higher compression ratios, compression processes that take more computational resources are required” and “a compression process with a higher compression ratio may generally require more RAM and CPU power to process the data”; note: faster compression means lower load, slower compression ration means higher load);
in response to the processing load being less than a predetermined level (Condict: at least ¶0078; “compression process selector uses the limit parameters and file type information to select a fast compression process that can be correlated to a slow compression process with a higher expected compression ratio”; ¶0080 further discloses “checks if the compression ratio achieved on the real data using the fast compression process correlates to a favorable compression ratio for a slower compression ratio, using a correlation function from the lookup table, and wherein the criteria for a favorable correlation are user-defined. The criteria may include, for example, that a compression ratio take more computational resources are required” and “a compression process with a higher compression ratio may generally require more RAM and CPU power to process the data”; note: fast compression process requires less computational resources such as CPU load; in response to current fast compression with a load that is less resource intensive), further compressing the record utilizing a high-ratio compression method based on the record requiring further compression (Condict: at least ¶0080; “Step 466 checks if the compression ratio achieved on the real data using the fast compression process correlates to a favorable compression ratio for a slower compression ratio” and “compression ratio achieved using a slow compression algorithm should be at least four times greater”; ¶0082 further discloses “If the correlation function predicts a favorable increase in compression ratio by using a slow compression process, the method continues to step 470, and the data processor accesses the source code of the correlated slow compression process, and implements the correlated slow compression process on the real data”; note: “increase in compression ratio” means a higher compression ratio);
Condict: at least ¶0055; “… compressed file, schematically shown as compressed files 370 within the data processor 345, may be passed back to the storage system”). 

Condict does not explicitly disclose, but Wegener discloses wherein a record comprises a record header including information indicative of an implemented compression method of the record (Wegener: at least Col. 44 Lines 64-67; “control parameter to compressor 118b and preprocessor control parameters 108f. Compressor control parameters 118b may include a desired compression ratio”; Col. 51 Lines 62-65 further disclose “user 112 typically selects one of two compression control parameters: 1. a desired compression ratio”; Col. 57 Lines 5-6 & 10-15 further disclose “user 112 specifies either the desired compression ratio” and “decompressing receiver 266 also receives these control parameters, either directly from control block 114 … or indirectly via parameters encoded within the headers of compressed/encoded signal 119”); and
updating the record header information to reflect details of the utilized a high-ratio compression method (Wegener: at least Col. 57 Lines 5-15; “user 112 specifies either the desired compression ratio or the desired distortion level of compressed/encoded signal 119 as it transits data transfer logic 120, through preprocessor control parameters 118a and compressor control parameters 118b, which are sent by control block 114. Decompressing receiver 266 also receives these control parameters, either directly from control block 114 … or indirectly via parameters encoded within the headers of compressed/encoded signal 119”; Col. 47 Lines 41-44 further disclose “compression control logic 300 can combine one or more of the following preprocessor actions, or others not listed here, to increase [decrease] the compression ratio; note: increased compression ratio as high compression ratio).
It would have been obvious to one having ordinary skill in the art and the teachings of Condict and Wegener before him/her at a time before the effective filing date of the claimed invention to incorporate Wegener’s features of wherein a record comprises a record header including information indicative of an implemented compression method of the record (Wegener: at least Col. 44 Lines 64-67, Col. 51 Lines 62-65, Col. 57 Lines 5-6 & 10-15); and
updating the record header information to reflect details of the utilized a high-ratio compression method (Wegener: at least Col. 57 Lines 5-15, Col. 47 Lines 41-44) with the computer-implemented method disclosed by Condict.
The suggestion/motivation of doing so would have been to provide “algorithms that compress and decompress sampled analog signals in real time, where the compressed representation requires significantly less bandwidth and storage than the original sampled data signal” (Wegener: at least Col. 8 Lines 48-51).
Claim 9 (a product claim) corresponds in scope to Claim 1, and is similarly rejected. 
Claim 15 (a system claim) corresponds in scope to Claim 1, and is similarly rejected.

As to Claim 3, Condict and Wegener teach the computer-implemented method of claim 2, wherein the low-ratio compression method is performed by the at least one processor of the storage system or by compression hardware of the storage system (Condict: at least ¶¶0040, 0043; “CPU 275 and adapters may, in turn, comprise processing elements and/or logic circuitry configured to execute the software code and manipulate the data stored in the memory 255” and “a selection system 200 is also resident in memory 255. This selection system 200 may be used to apply an appropriate compression process”; ¶0050 further discloses “compression processes are executable computer code stored in a library that is linked into a software process that implements the selection system 200”; ¶0059 further discloses “compression processes may include fast processes that achieve low compression ratios”). 
Claim 11 (a product claim) corresponds in scope to Claim 3, and is similarly rejected. 
Claim 17 (a system claim) corresponds in scope to Claim 3, and is similarly rejected.

As to Claim 5, Condict and Wegener teach the computer-implemented method of claim 1, wherein the record is determined to require further compression based on a compression ratio of the implemented compression method being less than a threshold value (Condict: at least ¶0080; “Step 466 checks if the compression ratio achieved on the real data using the fast compression process correlates to a favorable compression ratio for a slower compression ratio” and “compression ratio achieved using a slow compression algorithm should be at least four times greater”; ¶0082 further discloses “If the correlation function predicts a favorable increase in compression ratio by using a slow compression process, the method continues to step 470” and “data processor accesses the source code of the correlated slow compression process, and implements the correlated slow compression process on the real data”; ¶0059 explains “slow processes that achieve high compression ratios”; note: if compression ratio is too low, increase compression ratio and further compress). 
Claim 13 (a product claim) corresponds in scope to Claim 5, and is similarly rejected. 
Claim 19 (a system claim) corresponds in scope to Claim 5, and is similarly rejected.

As to Claim 6, Condict and Wegener teach the computer-implemented method of claim 1, wherein the high-ratio compression method is performed by the at least one processor of the storage system or by compression hardware of the storage system (Condict: at least ¶¶0040, 0043; “CPU 275 and adapters may, in turn, comprise processing elements and/or logic circuitry configured to execute the software code and manipulate the data stored in the memory 255” and “a selection system 200 is also resident in memory 255. This selection system 200 may be used to apply an appropriate compression process”; ¶0050 further discloses “compression processes are executable computer code stored in a library that is linked into a software process that implements the selection system 200”; ¶0059 further discloses “these compression processes may include fast processes that … slow processes that achieve high compression ratios”). 
Claim 14 (a product claim) corresponds in scope to Claim 6, and is similarly rejected.
Claim 20 (a system claim) corresponds in scope to Claim 6, and is similarly rejected.

Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0275396 by Condict et al. (“Condict”) in view of US Patent 7,009,533 by Wegener et al. (“Wegener”), and further in view of US PGPUB 2009/0210943 by Alon et al. (“Alon”).

As to Claim 2, Condict and Wegener teach the computer-implemented method of claim 1, wherein storing the received data to the storage on a record basis further comprises:	performing a compression of the received data utilizing a low-ratio compression method (Condict: at least ¶0078; “Step 462 is a selection step for a fast compression process”; ¶0059 explains “compression processes may include fast processes that achieve low compression ratios”).
Condict further discloses adding, to the record, the record header (Condict: at least ¶0011; “when selecting a compression process, identify a file type associated with the data file based at least in part on a file suffix associated with the data file or a file header”).
Condict does not explicitly disclose, but Wegener discloses wherein the record header comprises an identification of the utilized compression method, a compression ratio of the utilized compression method (Wegener: at least Col. 44 Lines 64-67; “control parameter to compressor 118b and preprocessor control parameters 108f. Compressor control parameters 118b may ser 112 specifies either the desired compression ratio” and “decompressing receiver 266 also receives these control parameters, either directly from control block 114 … or indirectly via parameters encoded within the headers of compressed/encoded signal 119”).
It would have been obvious to one having ordinary skill in the art and the teachings of Condict and Wegener before him/her at a time before the effective filing date of the claimed invention to incorporate Wegener’s feature of wherein the record header comprises an identification of the utilized compression method, a compression ratio of the utilized compression method (Wegener: at least Col. 44 Lines 64-67, Col. 51 Lines 62-65, Col. 57 Lines 5-6 & 10-15) with the computer-implemented method disclosed by Condict.
The suggestion/motivation of doing so would have been to provide “algorithms that compress and decompress sampled analog signals in real time, where the compressed representation requires significantly less bandwidth and storage than the original sampled data signal” (Wegener: at least Col. 8 Lines 48-51).
Condict and Wegener do not explicitly disclose, but Alon discloses wherein the record header comprises a record ID, a record length before compression, and a Alon: at least ¶¶0037-0038; File Header with “file name”, “compressed size” and “uncompressed size”).
It would have been obvious to one having ordinary skill in the art and the teachings of Condict,  Wegener and Alon before him/her at a time before the effective filing date of the claimed invention to incorporate Alon’s feature of wherein the record header comprises a record ID, a record length before compression, and a compressed record length (Alon: at least ¶¶0037-0038) with the computer-implemented method disclosed by Condict and Wegener.
The suggestion/motivation of doing so would have been to compress/archive data in the popular ZIP file format (Alon: at least ¶¶0037-0038).
Claim 10 (a product claim) corresponds in scope to Claim 2, and is similarly rejected. 
Claim 16 (a system claim) corresponds in scope to Claim 2, and is similarly rejected.

Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0275396 by Condict et al. (“Condict”) in view of US Patent 7,009,533 by Wegener et al. (“Wegener”), and further in view of US PGPUB 2019/0079799 by Kumar et al. (“Kumar”).

As to Claim 4, Condict and Wegener teach the computer-implemented method of claim 1.
Condict and Wegener do not explicitly disclose, but Kumar discloses wherein the processing load of the at least one processor of the storage system is determined as being less than the predetermined level when the storage system is not processing an I/O request from the host computing device during a time period set by a user or during a time period the storage system is determined as not processing an I/O request (Kumar: at least ¶0048; “determine if either of the two processors becomes available during the delay” and “If so, then a software codec is assigned to the available processor for performing the data compression with a higher compression ratio”; note: when processor is available, it is not processing I/O requests).
It would have been obvious to one having ordinary skill in the art and the teachings of Condict, Wegener and Kumar and before him/her at a time before the effective filing date of the claimed invention to incorporate Kumar’s feature of wherein the processing load of the at least one processor of the storage system is determined as being less than the predetermined level when the storage system is not processing an I/O request from the host computing device during a time period set by a user or during a time period the storage system is determined as not processing an I/O request (Kumar: at least ¶0048) with the computer-implemented method disclosed by Condict and Wegener.
Kumar: at least ¶¶0007-0008).
Claim 12 (a product claim) corresponds in scope to Claim 4, and is similarly rejected. 
Claim 18 (a system claim) corresponds in scope to Claim 4, and is similarly rejected.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0275396 by Condict et al. (“Condict”) in view of US Patent 7,009,533 by Wegener et al. (“Wegener”), and further in view of US Patent 7,831,639 by Panchbudhe et al. (“Panchbudhe”).

As to Claim 7, Condict and Wegener teach the computer-implemented method of claim 1.
Condict and Wegener do not explicitly disclose, but Panchbudhe discloses wherein a file system of the storage system supports Sparse File (Panchbudhe: at least Col. 3 Lines 12-13; “a system that uses sparse files to store point-in-time images of data stored in a block device”; Col. 3 Lines 60-62 further disclose “point-in-time copies can be stored as backup copies, snapshots, replicas, or any other ). 
It would have been obvious to one having ordinary skill in the art and the teachings of Condict, Wegener and Panchbudhe and before him/her at a time before the effective filing date of the claimed invention to incorporate Panchbudhe’s feature of wherein a file system of the storage system supports Sparse File (Panchbudhe: at least Col. 3 Lines 12-13 & Col. 3 Lines 60-62) with the computer-implemented method disclosed by Condict and Wegener.
The suggestion/motivation of doing so would have been to perform point-in-time backup while consuming less storage resources (Panchbudhe: at least Col. 3 Lines 3-4 & 7-10; “by using sparse files, several advantages can be obtained” and “the sparse file may take up significantly less storage space than the block device and less time may be needed to copy the data from the block device to the sparse file”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0275396 by Condict et al. (“Condict”) in view of US Patent 7,009,533 by Wegener et al. (“Wegener”), and further in view of US PGPUB 2007/0208893 by Azzarelloet al. (“Azzarello”).

As to Claim 8, Condict and Wegener teach the computer-implemented method of claim 1, further comprising: identifying, in response to a read request from the host at least one record within the storage which corresponds to data requested by the read request (Condict: at least ¶0052; “compression processor 340 receives real data that has been submitted to the selection system 200, to be compressed or decompressed”); decompressing the identified at least one record based on record header information of the at least one record (Condict: at least ¶0014; “the data processor may be used to identify a type of file to be compressed or decompressed based on the file suffix or using the file header”; ¶0056 further discloses “the data processor 345 chooses the compression process by examining any file extension and file header data associated with the compressed data. If examining this data indicates a compression process to decompress the file, optionally the data processor 345 may verify that the correct process was selected by processing a portion of the compressed data and verifying whether the structure of the file of compressed data matches the expected file structure of a file compressed using the assumed compression process”).
Condict and Wegener do not explicitly disclose, but Azzarello discloses sending the decompressed record to the host computing device (Azzarello: at least ¶0044; “… retrieved data is decompressed using the specified compression algorithm. The operation then moves to operation 460 where the data is returned to the requesting application”).
Condict, Wegener and Azzarello and before him/her at a time before the effective filing date of the claimed invention to incorporate Azzarello’s feature of sending the decompressed record to the host computing device (Azzarello: at least ¶0044) with the computer-implemented method disclosed by Condict and Wegener.
The suggestion/motivation of doing so would have been to return “data within a compressed file” to the party requesting for the data (Azzarello: at least ¶¶0040, 0044).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270- 3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the
Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is
(571) 273-8300 for regular communications and after final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.W/Examiner, Art Unit 2168                                                                                                                                                                                                        12 February 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168